Weston J.
delivered the opinion of the Court.
The defendant, by authority from the plaintiff, received a sum of money, which the latter had a right to claim. The defendant assumed the character of agent for the plaintiff. Shall he be held to account to his principal ? We do not hesitate to decide that he must. He has no right to inquire into the origin of the plaintiff’s title; whether, when received, it will be his own money, or held for others. The cause of the present action has accrued, since the decease of the intestate. The administrator then may bring the action in his own name. The ease of Smith v. Barrow, 2 D. & E. 476, is an authority to this point. An executor or an-administrator takes a note, given to him as such, for money due the estate he represents. He may sue such note in his own name. Cases of this kind are not of unfrequent occurrence. A man may have title to personal property as an administrator, which- would be recognized every where; and upon any contract made in relation to it, after the decease of his intestate, he may bring an action in his own name. So he may for any injury done to such property. And it can make no difference in principle, whether such contract is implied by law, or depends on an express promise. The defendant having received money for the plaintiff, the law raises a promise on the part of the defendant to pay it to him; and the plaintiff has the same remedy upon the promise thus implied, which he would have if it had been express. It is only where the administrator must sue in his representative capacity, that his character as such can be called in question, or required to be proved under the laws of the State, where the action is brought.

Defendant defaulted,